Citation Nr: 0731747	
Decision Date: 10/09/07    Archive Date: 10/23/07

DOCKET NO.  04-07 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio

THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for chronic fungal 
infection of the ears. 

2. Entitlement to service connection for bilateral hearing 
loss.

3. Entitlement to service connection for tinnitus.

REPRESENTATION

Veteran represented by:	Gail W. Webb, Attorney

WITNESSES AT HEARING ON APPEAL

Veteran and Mrs. S. 

ATTORNEY FOR THE BOARD

J. Horrigan

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1945 to November 1946. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2003 of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The RO 
considered the veteran's claim to be reopened but denied the 
claim on the merits.  The RO's determination regarding 
whether new and material evidence has been presented to 
reopen the claim is not binding on the Board, and the Board 
itself must first decide whether the additional evidence is 
new and material to reopen the claim.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).

In April 2004, the veteran appeared at a hearing before a 
Decision Review Officer.  In August 2007, the veteran 
appeared at a hearing before the undersigned Veterans Law 
Judge.   Transcripts of the hearings are in the record.  

In September 2007, the Board granted a motion to advance the 
veteran's claim on the docket.  

The claims of service connection for bilateral hearing loss 
and tinnitus are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT


1. In a rating decision, dated in October 1988,  the RO 
denied service connection for a fungal infection of the ears; 
after the veteran was notified of the adverse determination 
and of his procedural and appellate rights, he did not appeal 
the rating decision.

2. The additional evidence presented since the October 1988 
rating decision by the RO is by itself or in connection with 
evidence previously assembled not so significant that it must 
be considered in order to fairly decide the merits of the 
claim of service connection for a fungal infection of the 
ears.


CONCLUSIONS OF LAW

1. The October 1988 rating decision by the RO, denying 
service connection for a fungal infection of the ears, became 
final. 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).

2. New and material evidence has not been presented to reopen 
the claim of service connection for a fungal infection of the 
ears, and the claim is not reopened. 38 U.S.C.A. §§ 5108, 
7105(c) (West 2002); 38 C.F.R. § 3.156 (2001).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information 
and evidence VA will obtain, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.




The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In a new and material evidence claim, the VCAA requires 
notice of the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in July 2001, in April 2002, and in July 2007.  
The VCAA notice included the type of evidence needed to 
substantiate the underlying claim for service connection, 
namely, evidence of an injury or disease in service or event 
in service, causing injury or disease; evidence of current 
disability; and evidence of a relationship between the 
current disability and the injury, disease, or event in 
service.  The veteran was also informed that in order to 
reopen the claim of service connection he must submit new and 
material evidence, that is, evidence not previously 
considered and evidence that is relevant to the claim of 
service connection.  The veteran was notified that VA would 
obtain service records, VA records, and records of other 
Federal agencies and that he could submit private medical 
records or authorize VA to obtain private medical records on 
his behalf.  He was asked to submit any evidence that would 
include that in his possession.  The notice included the 
general provision for rating a disability and for the 
effective date of the claim.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim); and of Kent v. Nicholson, 20 Vet. 
App. 1 (2006) (elements of a new and material evidence 
claim). 

To the extent that the VCAA notice about the degree of 
disability came after the initial adjudication, the timing of 
the notice did not comply with the requirement that the 
notice must precede the adjudication.  As the claim to reopen 
is denied, no disability rating can be assigned as a matter 
of law, and therefore there is no possibility of any 
prejudice to the veteran with respect to this limited VCAA 
timing error.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The record shows that the VA has 
attempted to obtain the relevant evidence regarding the 
veteran's application to reopen the claim for service 
connection for a fungal infection of the ears and he has been 
afforded two recent VA hearings, as well as a recent VA 
examination pertaining to this matter.   As there has been no 
material change in the record, factually or legally, and no 
indication that relevant evidence in regard to the claim is 
available, but not yet associated with the record, the Board 
concludes that the evidence now of record is sufficient to 
decide the current application to reopen the claim of service 
connection and further VA action is not necessary to fulfill 
the duty to assist under 38 C.F.R. § 3.159(c) (4).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A prior unappealed decision of the RO is final.  38 U.S.C.A. 
§ 7105(c). The claim may nevertheless be reopened if new and 
material evidence is presented. 38 U.S.C.A. § 5108.



Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the Board can consider the underlying claim. 
Therefore, regardless of the RO's decision, the Board must 
initially address the question of whether new and material 
evidence has been presented to reopen the claim. Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

As claims to reopen were filed prior to August 29, 2001, the 
regulatory definition in effect then applies. New and 
material evidence means evidence not previously submitted, 
not cumulative or redundant, and which by itself, or along 
with evidence previously submitted, is so significant that it 
must be considered to fairly decide the merits of the claim. 
38 C.F.R. § 3.156(a) (2001).

For purpose of reopening a claim, the credibility of newly 
submitted evidence is presumed. Justus v. Principi, 3 Vet. 
App. 510, 513 (1992) (in determining whether evidence is new 
and material, "credibility" of newly presented evidence is to 
be presumed unless evidence is inherently incredible or 
beyond competence of witness).

Evidence Previously Considered

When the RO denied the claim of service connection for a 
fungus infection of the ears in October 1988 because there 
was no evidence of a disability related to a fungal infection 
of the ears.  The evidence of record consisted of a daily 
sick report and the report of VA examination in October 1974.  
The veteran's service medical records were unavailable due to 
a fire in 1973 at the National Personnel Records Center. 

The evidence is summarized as follows.  Neither the sick 
report nor the report of VA examination in October 1974 
documented a complaint, finding, or history of a fungal 
infection. 



Current Claim to Reopen

The current claim to reopen was received at the RO in July 
2001. The additional evidence consists of VA records and an 
examination report, private medical records, testimony, and 
lay statements from friends and relatives.  

VA and private records, covering the period from 1999 to 
2002, disclose that the veteran gave a history of a fungal 
infection he contracted in the Philippines and for which he 
used ear drops for several years to treat, but the records 
contain no diagnosis or current finding of a fungal 
infection. 

In a VA Report of Contact, dated in April 2003, it was 
reported that the veteran indicated that he had had no 
treatment from the VA or from private physicians for a fungal 
ear infection for year.  

On VA examination in November 2003, the external ear canals 
were normal.  The tympanic membranes were clear.  No other 
abnormality was reported and the assessment was history of 
otitis externa without current evidence of otitis externa.  

In April 2004 and August 2007, the veteran testified that he 
was hospitalized for fungus infections in the ears while 
serving in the Philippine Islands.  The veteran stated that 
thereafter he treated the condition with eardrops.

Members of the veteran's family and a friend submitted 
statements in which they recalled the veteran writing to them 
while he was in the service and mentioning that he was 
hospitalized for the treatment of a fungal infection of ears. 

The additional evidence does not include any competent 
evidence of a current disability consisting of a chronic 
fungal infection of the ears, the absence of which was the 
basis for the previous denial of the claim by the RO in 1988, 
and therefore the additional evidence is not new and material 
and not so significant that it must be considered in order to 
fairly decide the merits of the claim.  

As for the veteran's testimony and the lay statements, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  Moray v. Brown, 
5 Vet. App. 211, 214 (1993).  



ORDER

As new and material evidence has not been presented, the 
claim of service connection for a fungal infection of the 
ears is not reopened, and the appeal is denied. 


REMAND

In November 2004, the veteran's representative filed a 
document, which can be reasonably construed as a notice of 
disagreement with the rating decision by the RO in July 2004, 
denying service connection for bilateral hearing loss and 
tinnitus.  As the filing of a notice of disagreement 
initiates the appeal process and as the RO has not yet issued 
a statement of the case, addressing the claims, the Board is 
obligated to remand the claims.   Manlicon v. West, 12 Vet. 
App. 238 (1999).

Accordingly, the claims are REMANDED for the following 
action:

Furnish the veteran a statement of the 
case of the claims of service 
connection for bilateral hearing loss 
and tinnitus.  The veteran must timely 
file a substantive appeal after the 
issuance of the statement of the case 
in order to perfect an appeal of the 
claims so that the Board has appellate 
jurisdiction to review the RO's rating 
decision.





The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


